Citation Nr: 0001452	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-32 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to an earlier effective date for a 20 percent 
rating for a right shoulder disability, based on clear and 
unmistakable error (CUE) in a June 1970 RO rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
partly from an October 1997 RO decision which denied 
increased ratings for a right shoulder disability (rated 20 
percent) and a left shoulder disability (rated 20 percent).

The veteran also appeals for an earlier effective date for a 
20 percent rating for a right shoulder disorder, based on CUE 
in a June 1970 RO rating decision.  The Board finds this 
claim is properly on appeal, and the procedural background 
will be summarized.  In a June 1970 decision, the RO granted 
service connection and a 0 percent rating for a right 
shoulder disability, effective December 17, 1969 (the day 
after service).  In a January 1995 decision, the RO granted 
an increased 20 percent rating for the right shoulder 
disability, effective June 9, 1993.  In a December 1996 
decision, the RO found there was CUE in the June 1970 RO 
decision, to the extent that it failed to assign a 10 percent 
rating for the right shoulder disability; on correction of 
the CUE, the RO assigned a 10 percent rating for the period 
of December 17, 1969 to June 8, 1993.  The Board finds that 
statements of the veteran, within a year following notice of 
the December 1996 RO decision, constitute a timely notice of 
disagreement with that decision, to the extent the decision 
did not assign a retroactive 20 percent rating for the right 
shoulder disability based on CUE in the June 1970 RO 
decision.  Another RO decision in August 1998 essentially 
found that further revision of the retroactive 10 percent 
rating for the right shoulder disability, based on CUE, was 
not warranted.  A September 1998 "notice of disagreement" 
from the veteran (although another notice of disagreement was 
not required) again requested a retroactive 20 percent 
rating, to the time of release from service, for the right 
shoulder disability.  In September 1998, the RO issued a 
statement of the case on the CUE issue, and the veteran filed 
a timely substantive appeal in September 1998.  


FINDINGS OF FACT

1.  The veteran's right shoulder (major upper extremity) 
disability includes residuals of surgery for chronic 
dislocations, arthritis, and limitation of motion.  Current 
dislocations are infrequent; arm motion is possible to the 
shoulder level; and impairment does not exceed that for 
moderately severe disability of intrinsic muscles of the 
shoulder girdle.

2.  The veteran's left shoulder (minor upper extremity) 
disability includes residuals of surgery for chronic 
dislocations, arthritis, and limitation of motion.  Current 
dislocations are infrequent; arm motion is possible to the 
shoulder level; and impairment does not exceed that for 
moderately severe disability of intrinsic muscles of the 
shoulder girdle. 

3.  The RO has found that an unappealed June 1970 RO decision 
was based on CUE in assigning a 0 percent rating for the 
veteran's right shoulder disability, and the RO has revised 
the June 1970 RO decision to assign a 10 percent rating for 
the disability.  Based on such CUE correction, the RO rated 
the right shoulder disability as 10 percent disabling 
effective from December 17, 1969 (day after service 
separation) through June 8, 1993 (the current 20 percent 
rating for this diability became effective on June 9, 1993).  
Considering evidence available and legal authority in effect 
at the time of the June 1970 RO decision, the failure of the 
RO to then assign a 20 percent rating for the right shoulder 
disability was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5201, 5203, § 4.73, Diagnostic Code 5304 (1999).  

2.  The criteria for a rating in excess of 20 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5201, 5203, § 4.73, Diagnostic Code 5304 (1999).  

3.  There was no CUE in a June 1970 RO decision, to the 
extent that it did not assign a 20 percent rating for the 
right shoulder disability, and there is no basis for an 
earlier effective date for the current 20 percent rating for 
the disability based on alleged CUE.  38 U.S.C.A. §§ 5109A, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.105(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1962 to December 1969.  A review of his service medical 
records reveals that on reenlistment examination in February 
1964, the veteran related a history of injury to the left 
shoulder while playing football in December 1963.  The 
veteran was treated for an anterior dislocation of his right 
shoulder in June 1965.  In October 1965, he complained of 
pain in the left shoulder after a fall.  The diagnostic 
impression was slight shoulder sprain.  The veteran reported 
dislocation of his right shoulder in May 1968.  He underwent 
surgical repair for recurrent dislocation of his right 
shoulder in July 1968.  An undated service medical record 
reveals that the veteran reported dislocation of the left 
shoulder occurring in his sleep.  On separation examination 
in December 1969, recurrent dislocations of both shoulders 
were noted.  

Post-service medical records show the veteran was admitted to 
a VA hospital in January-February 1970 and underwent a Putti-
Platt repair of the left shoulder for recurrent left shoulder 
dislocations.  While this admission was for the left 
shoulder, the hospital records note that the veteran 
previously had right shoulder dislocations for which he had 
surgical repair in service in 1968; he reported he had no 
recurrent right shoulder dislocations since the operation in 
service; and current examination of the right shoulder showed 
full range of motion and no symptoms of dislocation.

A May 1970 VA examination report shows the veteran primarily 
complained of his left shoulder problems for which he had 
recently had surgery.  It was noted he was right-handed.  It 
was noted that a right shoulder dislocation had previously 
been repaired in service.  Current X-rays of both shoulders 
were normal.  The examination report notes an asymptomatic 
surgical scar of the right shoulder, as well as a tender 
healing scar of the left shoulder from recent surgery.  The 
examination report states that the "Rt" [right] shoulder had 
complete range of motion and no atrophy or weakness.  The 
examination report next recites that the "Rt" shoulder had 
complete forward and lateral elevation, 50 percent anterior 
and posterior rotation, stiffness, and "recent surgery."  The 
final examination diagnosis was postoperative residuals from 
repair of recurrent shoulder dislocations, bilateral.  

In a June 1970 decision, the RO granted service connection 
for postoperative residuals of bilateral shoulder 
dislocations; the left shoulder was rated 20 percent, and the 
right shoulder was rated 0 percent; and service connection 
and compensation were effective from December 17, 1969 (day 
after service separation).  The June 1970 rating decision 
notes, in part, that the recent VA examination showed 
complete function of the right shoulder, and also showed that 
the left shoulder had 50 percent anterior and posterior 
rotation, stiffness, and recent surgery.

A May 1993 VA bilateral shoulder X-ray shows degenerative 
changes in both shoulder joints.  Neither shoulder appeared 
dislocated.  

On June 9, 1993, the RO received claims for increased ratings 
for the right and left shoulder disabilities.

VA treatment records from June 1993 to August 1993 show that 
the veteran received physical therapy for his right and left 
shoulder conditions.  The August 1993 discharge note shows 
flexion and abduction of the right shoulder was 140 degrees.  
The left shoulder revealed 150 degrees flexion and 143 
degrees abduction.  The veteran did not report pain during 
resistive activities.  

On VA examination in August 1993, the veteran related his 
history of injury to both shoulders during service.  The 
examiner noted that his muscles appeared to have been 
penetrated as a result of surgery.  No tissue loss of either 
shoulder was noted.  Scar formation on both shoulders was 
observed.  It was noted that the skin appeared to be concave 
into the tissues and could be interpreted as adhesions.  The 
examiner noted no damage to the bones and strength was good.  
The veteran reported constant pain in the right shoulder with 
a feeling that it was going to dislocate.  Range of motion 
testing revealed flexion of the right shoulder to 150 degrees 
and to 160 degrees on the left shoulder.  Extension was 70 
degrees, bilaterally.  Right shoulder internal rotation was 
to 70 degrees and external rotation was to 60 degrees.  Left 
shoulder internal and external rotation was 70 degrees.  
Abduction of both shoulders was 160 degrees.  The veteran 
reported bilateral intermittent shoulder pain, more on the 
right than the left.  He estimated that there were 5 post-
surgical dislocations on the right and 3 post-surgical 
dislocations on the left.  

August 1993 VA X-rays showed degenerative joint disease 
(arthritis) of both shoulders. 

On VA examination in September 1994, bilateral, well-healed 
surgical scars in the deltopectoral groove were observed.  
Active range of motion of the shoulders revealed forward 
flexion to 120 degrees, abduction to 90 degrees, and external 
rotation to 80 degrees.  Passive range of motion was 
increased to a range of about 10 degrees on each side.  It 
was noted that the veteran had some apprehension with 
external rotations on the arm abducted.  Flexion of the 
shoulder caused a significant amount of pain in the external 
rotations.  It was noted that X-rays of both shoulders showed 
severe degenerative changes on the left and mild degenerative 
joint disease on the right.  A history of bilateral shoulder 
dislocations and chronic instability was also noted.  The 
examiner noted that bilateral shoulder degenerative joint 
disease could be secondary to chronic dislocations.  

In a January 1995 decision, the RO increased the evaluation 
for the veteran's service-connected right shoulder condition 
to 20 percent, effective June 9, 1993.  

On VA examination in April 1996, the veteran related that he 
had multiple injuries to both shoulders which resulted in 
dislocation of the left and right shoulder joints.  No 
swelling or deformity was noted.  Range of motion testing 
showed left shoulder flexion to 95 degrees and abduction to 
80 degrees.  The right shoulder demonstrated 115 degrees of 
flexion and 110 degrees of abduction.  X-rays of both 
shoulders showed arthritis.

A private hospital operative report from July 1996 shows that 
the veteran underwent an arthroscopy, debridement, and 
resection of a left shoulder lesion.  Arthritis of the 
shoulder was noted.  The diagnosis was internal derangement 
of the left shoulder.  [The veteran was subsequently granted 
a temporary total convalescent rating based on this left 
shoulder surgery.]

Private medical records from January 1994 to November 1996 
show that the veteran received treatment for instability and 
discomfort of both shoulders.  The veteran indicated that he 
sometimes self-reduced his shoulder after it became 
dislocated while he was sleeping.  

In a November 1996 statement, Norman M. Krause, M.D. 
indicated that the veteran had perpetual discomfort within 
his left shoulder following surgery.  Dr. Krause noted that 
the veteran had instability and needed continued therapy.  He 
said that the veteran was progressing fairly well; however 
the joint was loose and he had limited range of motion.  Dr. 
Krause stated that the veteran was benefiting from the 
strengthening program but still may be a candidate for future 
shoulder instability surgery.  

The veteran testified at an RO hearing in December 1996.  He 
argued that ratings higher than 20 percent should be assigned 
for the right and left shoulder disabilities.  He also 
asserted that at least a 10 percent rating for the right 
shoulder disorder should be retroactive to service.  In this 
regard, his representative suggested that the 1970 VA 
examination showed that both shoulders, particularly the left 
one, had 50 percent range of motion, and that a 10 percent 
rating should have been assigned for the right shoulder at 
that time.

In a December 1996 decision, the RO determined that revision 
was warranted in the June 1970 RO decision, based on CUE.  
The RO held that there was CUE in the June 1970 decision in 
assigning a 0 percent rating for the right shoulder 
disability, and that, on correction of the error, the right 
shoulder disability would be retroactively rated 10 percent, 
effective December 17, 1969 (day after service).  In granting 
this CUE relief, the RO stated that the June 1970 decision 
failed to acknowledge significantly impaired range of motion 
of the right shoulder, inasmuch as the May 1970 VA 
examination showed the right shoulder had 50 percent 
limitation of anterior and posterior rotation.

A May 1998 private medical record shows that the veteran had 
continued bilateral shoulder problems, left worse than the 
right.  It was noted that he had instability with 
apprehension of the left shoulder and good range of motion.  
The right shoulder seemed more unstable but not as 
symptomatic.  The examiner also noted that the veteran had 
cervical radiculopathy with nerve symptoms going from the 
cervical spine into the arm.  

A June 1998 private treatment note shows that the veteran had 
continued pain and instability in both shoulders, left 
greater than right.  Range of motion testing revealed 
abduction to 80 with weakness, bilaterally.  

During a June 1998 RO hearing, the veteran testified that he 
had pain and numbness in his left arm from nerve damage to 
his neck.  He said that he had frequent dislocations which he 
sometimes replaced himself.  The veteran stated that he 
worked as a police officer for 25 years but was on light duty 
the last 6 years due to knee and shoulder problems.  He 
related that his shoulder problems made it difficult to 
handle a weapon at work and interfered with his social 
activities.  

A November 1998 private medical record shows that the veteran 
continued to experience shoulder pain, left worse than right.  
The veteran had active elevation of 135 degrees with external 
rotation of the arms at the side of 30, which was symmetric.  
The diagnoses were recurrent anterior dislocations of both 
shoulders, following previous Putti-Platt stabilization 
surgeries, and bilateral rotator cuff tendinitis.  The 
examiner noted that both shoulders were equally debilitated 
and had undergone similar course of injury following initial 
dislocations and surgeries.  

The veteran testified at an RO hearing in December 1998.  He 
argued that ratings higher than 20 percent should be assigned 
for right and left shoulder disabilities, and he described 
symptoms of pain and dislocations.  He indicated he continued 
to work as a firearms instructor at a police academy.  It was 
also argued that the retroactive 10 percent rating for the 
right shoulder disability should be higher based on CUE; 
attention was directed to recent medical evidence in support 
of the CUE argument.

II.  Analysis

A.  Increased Ratings

The veteran's claims for increased ratings for a right 
shoulder disability (rated 20 percent) and a left shoulder 
disability (rated 20 percent) are well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The RO has rated the right and left shoulder disabilities 
under criteria for muscle injuries.  The Board notes that 
regulations for evaluating muscle injuries were subject to 
minor revisions in July 1997, but there were no substantive 
changes which would affect the present case.

The RO has rated the veteran's right and left shoulder 
disabilities under 38 C.F.R. § 4.73, Diagnostic Code 5304.  
This code pertains to muscle injuries to intrinsic muscles of 
the shoulder girdle (Muscle Group IV).  This muscle group is 
responsible for stabilizing the muscles of the shoulder 
against injury in strong movements, holding the head of the 
humerus in the socket, abduction, outward rotation, and 
inward rotation.  Under this code, for either the major 
(dominant) or minor (non-dominant) shoulder, a 20 percent 
rating is assigned for moderately severe impairment.  A 20 
percent evaluation is also warranted for a severe impairment 
of the non-dominant upper extremity.  A 30 percent evaluation 
is warranted for a severe impairment of the dominant upper 
extremity.  Id.

Regulation, 38 C.F.R. § 4.56, contains factors to consider in 
evaluating muscle injuries from gunshot wounds or other 
trauma, although such are only guidelines which are to be 
considered with all factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  

In this case, the veteran's right shoulder (major upper 
extremity) disability is manifested by complaints of joint 
instability and discomfort.  The historical medical evidence 
suggests some muscle penetration and loss of strength 
resulting from surgery; however, characteristics of a severe 
muscle injury under the guidelines of 38 C.F.R. § 4.56 have 
not been demonstrated.  The veteran's left shoulder (minor 
upper extremity) disability is manifested by symptoms of 
joint instability and discomfort of a slightly higher degree.  
However, with consideration of the factors of 38 C.F.R. 
§ 4.56, the historical medical records, and recent findings, 
no more than a moderately severe muscle injury is shown for 
either the right or left shoulders under the guidelines of 38 
C.F.R. § 4.56, and such is ratable at 20 percent under Code 
5304.  A severe muscle injury of the right (major) shoulder 
is not shown, as required for a higher rating of 30 percent 
under Code 5304; and even if there was a severe muscle injury 
of the left (minor) shoulder, such would be rated no more 
than 20 percent under Code 5304.

The Board has also considered other diagnostic codes.  The 
evidence shows the veteran has arthritis of both shoulders, 
and such is rated on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Codes 5003 and 5010.  

Limitation of motion of the major or minor arm is rated 20 
percent when limited at the shoulder level.  When arm motion 
is limited to a point midway between the side and shoulder 
level, a 30 percent rating is assigned for the major arm and 
a 20 percent rating is assigned for the minor arm.  When arm 
motion is limited to 25 degrees from the side, a 40 percent 
rating is assigned for the major arm and a 30 percent rating 
is assigned for the minor arm.  38 C.F.R. § 4.71a, Code 5201.

Standard range of motion of the shoulder is 180 degrees 
flexion and abduction and 90 degrees internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.  

During the April 1996 VA examination, the veteran had left 
shoulder flexion to 95 degrees and abduction to 80 degrees.  
The right shoulder had 115 degrees of flexion and 110 degrees 
of abduction.  A June 1998 private treatment note reflects 80 
degrees of abduction, bilaterally.  Range of motion testing 
of both shoulders in November 1998 revealed 135 degrees of 
active elevation.  The recent medical evidence shows varying 
degrees of motion of both shoulders, but the evidence as a 
whole shows that motion of both shoulders is possible to 
about the shoulder level.  Such limitation of motion is to be 
rated 20 percent for each shoulder. For a higher rating of 30 
percent under Code 5201, the right (major) arm motion would 
have to be limited to a point midway between the side and 
shoulder level, and the left (minor) arm would have to be 
limited to a point 25 degrees from the side.  Such is not 
shown by the evidence.  Moreover, there is no objective 
evidence that pain on use of the shoulders results in 
limitation of motion to a degree which would support a higher 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 6 
Vet. App. 321 (1995).  

Under 38 C.F.R. § 4.71a, Code 5202, which pertains to other 
impairment of the humerus, a 20 percent evaluation is 
warranted for infrequent episodes of dislocation of the 
scapulohumeral joint of the major or minor upper extremity 
with guarding of movement only at the shoulder level.  
Frequent episodes of dislocation and guarding of all arm 
movements is rated 30 percent for the major upper extremity 
and 20 percent for the minor upper extremity.  Malunion of 
the humerus with marked deformity is rated 30 percent for the 
major upper extremity and 20 percent for the minor upper 
extremity.  Fibrous union of the humerus is rated 50 percent 
for the major upper extremity and 40 percent for the minor 
upper extremity.  Id.  

Although the veteran testified that he experiences right and 
left shoulder dislocations, the medical evidence does not 
show frequent dislocations and guarding of all arm movements 
in either shoulder, nor is there malunion with marked 
deformity of either humerus or fibrous union of either 
humerus.  The recent medical evidence indicates no more than 
infrequent episodes of dislocations of either shoulder with 
guarding of arm movement at the shoulder level.  Such 
supports no more than the current 20 percent ratings.  Thus, 
higher ratings under Code 5202 are not warranted.  

The preponderance of the evidence is against the claims for a 
rating higher than 20 percent for the right shoulder 
disability and a rating higher than 20 percent for the left 
shoulder disability.  Therefore the benefit-of-the-doubt 
doctrine is inapplicable, and the claims for increased 
ratings must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  CUE 

The veteran claims there was CUE in the June 1970 RO decision 
to the extent that it did not assign a 20 percent rating for 
his right shoulder disability.  The purpose of this claim is 
to obtain an earlier effective date for the current 20 
percent rating for the right shoulder disability.  The June 
1970 RO decision assigned a 0 percent rating for the right 
shoulder disability, but the RO has recently revised the June 
1970 decision, based on a finding of CUE, to the extent that 
a 10 percent rating has been assigned for the right shoulder 
disability (retroactive from December 17, 1969 until the 
current 20 percent rating became effective on June 9, 1993).  
The only question now presented is whether the June 1970 RO 
decision was based on CUE for failing to assign a 20 percent 
rating for the right shoulder disorder.

The veteran did not appeal the June 1970 RO decision, and it 
is thus considered final, although it may be reversed or 
revised if found to be based on CUE.  38 U.S.C.A. § 7105.  
Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 43-45 (1993); Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).  

At the time of the June 1970 RO decision, the evidence of 
record included service medical records which revealed a 
history of recurrent dislocations of the right shoulder and 
surgical repair for such in 1968.  Post-service records 
showed that when the veteran was hospitalized at a VA 
facility in January-February 1970, for an operation for left 
shoulder dislocations, physical examination of the right 
shoulder showed a scar, full range of motion, and no symptoms 
of dislocation, and the veteran denied having right shoulder 
dislocations since the surgical repair in service.  Also of 
record was a May 1970 VA examination.  Although the examiner 
successively wrote "Rt" [right] in reporting findings of 
examination of both shoulders, from the context of the entire 
examination report (which emphasized complaints and findings 
of the left shoulder which had recently been surgically 
treated) and the preceding medical records, the successive 
notations of "Rt" on the examination report appear to be 
nothing more than a careless (yet common) mistake when 
writing down the abbreviations for right [Rt] and left [Lt].  
Again given the context of the examination report and 
preceding medical records, it appears that the examiner 
intended to indicate that the right shoulder had an 
asymptomatic scar, complete range of motion, and no atrophy 
or weakness; and that the left shoulder had 50 percent 
anterior and posterior rotation and stiffness associated with 
"recent surgery."  This is how the RO interpreted the 
examination report at the time of its June 1970 decision, and 
this seems to the Board to be the most logical and reasonable 
interpretation.  This was not the ROs recent interpretation 
of the old examination report when it found CUE to the extent 
that it assigned a corrected 10 percent rating for the right 
shoulder disability.  

The Board does not agree with the RO's recent interpretation 
of the May 1970 examination report. In any event, the 
evidence available at the time of the June 1970 RO decision 
did not compel a conclusion, to which reasonable minds could 
not differ, that the veteran's right shoulder disability 
should be rated 20 percent.  The pertinent rating criteria 
(including those of Codes 5201, 5202, and 5304) were the same 
at the time of the June 1970 as they are today.  (See above 
discussion of these criteria as applied to current increased 
ratings.)  Evidence available at the time of the June 1970 is 
the only evidence to be considered in deciding if the there 
was CUE; later evidence, which the veteran's representative 
refers to, is irrelevant to CUE.  By one reasonable 
interpretation of the evidence available in June 1970, the 
right shoulder disability was essentially asymptomatic, with 
full range of motion and no dislocations since surgical 
repair in service.  Such findings do not come close to the 20 
percent criteria of any of the pertinent diagnostic codes.

The veteran's mere dispute with how the RO weighed the 
evidence in June 1970 does not meet the standard of CUE in 
the failure to grant a 20 percent evaluation.  There is 
nothing in the evidence from the time of the June 1970 rating 
decision which would compel a conclusion, to which reasonable 
minds could not differ, that the veteran's right shoulder 
disability warranted a 20 percent evaluation under any 
diagnostic code.  The record does not demonstrate undebatable 
error or fact or law in the June 1970 RO decision, the 
correction of which would compel a 20 percent rating for the 
right shoulder disability.  Thus, the Board concludes there 
is no basis for a retroactive 20 percent rating for the right 
shoulder disabilty under a theory of CUE.   












ORDER

An increased rating for a right shoulder disability is 
denied.  

An increased rating for a left shoulder disability is denied.  

An earlier effective date for a 20 percent rating for a right 
shoulder disability, based on CUE in a June 1970 RO decision, 
is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

